CRANCH, Chief Judge,
said that If the jurors implicated could be heard, it must be as witnesses; and then the other jurors must be examined, whieh would produce mutual recriminations; and that the general rule in this court, and in other courts, is, not to hear the testimony of jurors upon an allegation of misbehavior. THE COURT refused to grant a new trial.
Mr. Taylor, for plaintiff, wished to except to the decision of the court. THE COURT said they should not sign a bill of exceptions, as the supreme court of the United States had decided that a writ of error would not lie to the refusal of a new trial.